Citation Nr: 1816872	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  15-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for chronic kidney disease.

2. Entitlement to service connection for testicular cancer.

3. Entitlement to nonservice-connected pension.

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5. Entitlement to service connection for an acquired psychiatric condition, claimed as depression.

6. Entitlement to service connection for hypertension.

7. Entitlement to a disability rating in excess of 10 percent prior to June 15, 2012, and in excess of 20 percent from that date for diabetes mellitus type II.

8. Entitlement to a disability rating in excess of 10 percent prior to September 18, 2015, and to a disability rating in excess of 20 percent from that date for left lower extremity diabetic peripheral neuropathy.

9. Entitlement to a disability rating in excess of 10 percent prior to September 18, 2015, and to a disability rating in excess of 20 percent from that date for right lower extremity diabetic peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  The matters of service connection for chronic kidney disease and testicular cancer were denied in a July 2013 rating decision of the RO in Oakland, California.  A few days later, the matter of entitlement to nonservice-connected pension was denied by a decisional letter also issued by the RO in Oakland, California.  The matters of service connection for COPD, an acquired psychiatric condition, and hypertension were denied in a July 2015 rating decision of the RO in Denver, Colorado.  A June 2017 rating decision established the Veteran's rating for various stages of his appeal for diabetes and diabetic peripheral neuropathy of his legs.  Finally, an August 2017 rating decision modified the disability ratings for the Veteran's diabetic peripheral neuropathy.

In August 2017, the Veteran provided testimony regarding his service connection and nonservice-connected pension claims at a hearing in Denver, Colorado before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  


FINDINGS OF FACT

The Veteran provided a written document expressing his intention to withdraw all his appeals in February 2018.


CONCLUSION OF LAW

The criteria to withdraw all appeals in this matter are met; the Board has no further jurisdiction with respect to these matters.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, given the Veteran's expression of intent to withdraw the claims decided herein, further discussion of the impact of VA's duties to notify and assist on the matter is not necessary.
II. Withdrawn Issues

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing or in a written document. 38 C.F.R. § 20.204(b)(1).

Here, the Veteran withdrew all his pending appeals in a document signed by him and submitted by his representative in February 2018.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the decision below.  In such circumstances, dismissal of the appeal is appropriate. 38 U.S.C. § 7105(d)(5).

Consequently, the Board finds that all the claims in the Veteran's pending appeals were withdrawn, and these claims are dismissed accordingly.


ORDER

The appeal is dismissed as to all issues.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


